Order, Family Court, New York County (Susan K. Knipps, J), entered November 16, 2005, which terminated respondent mother’s parental rights and committed the subject child to the custody of petitioner and the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of placement for adoption, unanimously affirmed, without costs.
Petitioner proved, by clear and convincing evidence, that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her daughter (Social Services Law § 384-b [4] [c]). While respondent’s expert witness testified to the possibility that in a year’s time, with intensive psychotherapy, she would be able to care for the child, he acknowledged that despite her psychiatric history, respondent had never undergone such therapy and had declined to follow prior recommendations to do so. The mere possibility that respondent might be capable of providing adequate care at some indefinite point in the future does not warrant the denial of the petition (Matter of David Joseph G., 169 AD2d 439, 440 [1991]). Concur—Tom, J.E, Mazzarelli, Williams, McGuire and Kavanagh, JJ.